PER CURIAM.
*606Mark Singer appeals the trial court's summary judgment in favor of The Bar Plan Mutual Insurance Company on Singer's suit for equitable garnishment and bad faith. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2018).